     Case 4:19-cv-00057-DN Document 22 Filed 06/21/21 PageID.286 Page 1 of 10




                                 THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH


    LIVING RIVERS; and SOUTHERN UTAH                         MEMORANDUM DECISION
    WILDERNESS ALLIANCE,                                     AND ORDER GRANTING:
                                                             [16] MOTION TO DISMISS;
                              Plaintiffs,                    AND DENYING:
                                                             [12] MOTION TO AMEND
    v.                                                       COMPLAINT AS MOOT

    KENT HOFFMAN, in his official capacity as Case No. 4:19-cv-00057-DN
    Deputy State Director, Division of Lands and
    Minerals; UNITED STATES DEPARTMENT District Judge David Nuffer
    OF THE INTERIOR; and UNITED STATES
    BUREAU OF LAND MANAGEMENT,

                              Defendants.


           This action involves the suspension of oil and gas leases sold in Utah in 2018. Plaintiffs

Living Rivers and Southern Utah Wilderness Alliance (together, “SUWA”) allege Defendants

Kent Hoffman, United States Department of the Interior, and the United States Bureau of Land

Management (together, “BLM”) violated the National Environmental Policy Act (“NEPA”)

when BLM failed to prepare an environmental statement prior to suspending the 2018 oil and gas

leases. BLM moves 1 to dismiss SUWA’s complaint 2 (“Motion”), and SUWA opposes BLM’s




1
    Defendants’ Motion to Dismiss Action (“Motion”), docket no. 16, filed Oct. 4, 2019.
2
  Complaint for Declaratory and Injunctive Relief (“Complaint”), docket no. 2, filed Aug. 2, 2019. SUWA filed its
Complaint on August 2, 2019. On September 3, 2019, SUWA filed a Motion to Amend and Supplement Complaint
Under FRCP 15(a)(2), (d) and Memorandum in Support (“Motion to Amend”), docket no. 12, filed Sept. 3, 2019.
SUWA’s Proposed Amended and Supplemented Complaint (“Amended Complaint”), docket no. 12-1, adds fourteen
additional leases to the action that were suspended after SUWA filed its original complaint, and provides
clarifications of SUWA’s claims, but does not change the underlying facts and legal arguments in its Complaint.
BLM asserts that it does not oppose SUWA’s Amended Complaint if its Motion is denied, but if the Motion is
granted, BLM opposes the Amended Complaint as futile. Motion at 2, n. 1. Because the factual and legal analyses
are the same in the Complaint and Amended Complaint, this Order cites to the Amended Complaint, acknowledging
that because BLM’s Motion will be granted, the Motion to Amend will become moot upon entry of this Order.
     Case 4:19-cv-00057-DN Document 22 Filed 06/21/21 PageID.287 Page 2 of 10




Motion. 3 After careful consideration of the pleadings, the parties’ memoranda, and the relevant

legal authority, BLM’s Motion is GRANTED.

                                                BACKGROUND 4

            In March, September, and December 2018, BLM offered, sold, and issued the eighty-two

oil and gas leases in southern Utah at issue in this case (the “Leases”). 5 SUWA filed protests

against BLM’s final leasing decisions for all the Leases, 6 and BLM denied each SUWA protest. 7

SUWA appealed the denials of the March and September leases’ protests to the Interior Board of

Land Appeals (“IBLA”). 8

            On March 19, 2019, the United States District Court for the District of Columbia decided

WildEarth Guardians v Zinke, 9 ruling that the BLM had failed to adequately assess potential

impacts of greenhouse gas emissions under NEPA for oil and gas leases sold in Wyoming. The

District Court in Zinke did not cancel the oil and gas leases outright, but instead remanded the

lease sales back to the BLM to perform further NEPA analyses on the leases to address the

deficiencies. 10 In response to the Zinke ruling, BLM filed a motion with the IBLA to return

jurisdiction of the March 2018 SUWA appeal to BLM so BLM could “suspend the appealed

leases and conduct additional NEPA analysis.” 11 The IBLA granted BLM’s motion. 12 SUWA


3
    Opposition to Defendants’ Motion to Dismiss Action (“Opposition”), docket no. 17, filed Nov. 1, 2019.
4
 This recitation of the facts comes from the Amended Complaint, taking the allegations therein as true, and the
parties’ exhibits to their memoranda.
5
    Amended Complaint, ¶¶ 52–65 at 14–18.
6
    Amended Complaint, ¶ 53 at 15; ¶ 58 at 16; and ¶ 63 at 17.
7
    Id.
8
    Amended Complaint, ¶ 53 at 15; and ¶ 58 at 16.
9
    368 F. Supp. 3d 41 (D.D.C. 2019).
10
     Id. at 85.
11
     Amended Complaint, ¶ 55 at 15.
12
     Id.



                                                                                                                  2
     Case 4:19-cv-00057-DN Document 22 Filed 06/21/21 PageID.288 Page 3 of 10




filed its own motion to withdraw its appeal from the IBLA for the September 2018 leases, which

was granted, 13 and BLM suspended the September 2018 leases shortly thereafter. 14 BLM

subsequently suspended the December 2018 leases at issue as well. 15

           In BLM’s lease suspension decision letters, 16 the BLM explains the suspensions (“Lease

Suspensions”) will stay in place “until the completion of review under NEPA” and that “[n]o

lease operations may transpire on the leases, the terms of the leases are tolled, and lease rentals

are suspended while [the suspensions are] in place.” 17 Kent Hoffman, Deputy State Director of

BLM’s Utah Office, avers that:

                     Once the BLM finishes its further environmental analysis, as it is committed to
                     doing in the suspension decisions, the BLM will issue new decisions on the
                     suspended leases. With respect to such decisions, the BLM will take one of the
                     following actions: (1) lift the lease suspension; (2) modify lease terms and lift the
                     suspension; or (3) void the lease. Each new decision will be subject to
                     administrative and/or judicial review. 18

           After suspension of the March and September 2018 leases, 19 SUWA filed this action

alleging that BLM’s failure to comply with NEPA prior to suspending the Leases was arbitrary

and capricious in violation of the Administrative Procedure Act (“APA”) and therefore subject to

judicial review (“Cause of Action”). 20




13
     Amended Complaint, ¶ 60 at 17.
14
     Amended Complaint, ¶ 61 at 17.
15
     Amended Complaint, ¶¶ 74–76 at 20.
16
   Sample Suspension Letter from March 2018 lease sales, Exhibit 1 (“Exh. 1”), docket no. 16-1, filed Oct. 4, 2019;
Sample Suspension Letter from September 2018 lease sales, Exhibit 2 (“Exh. 2”), docket no. 16-2, filed Oct. 4,
2019; Sample Suspension Letter from December 2018 lease sales, Exhibit 3 (“Exh. 3”), docket no. 16-3, filed Oct.
4, 2019.
17
     Exh. 1 at 1–2; Exh. 2 at 1–2; Exh. 3 at 1–2.
18
     Declaration of Kent Hoffman, Exhibit 4 (“Hoffman Decl.”), docket no. 16-4, filed Oct. 4, 2019.
19
     SUWA added the December 2018 lease suspensions in its Amended Complaint, see supra note 2.
20
     Amended Complaint, ¶¶ 80–92 at 21–22.



                                                                                                                      3
     Case 4:19-cv-00057-DN Document 22 Filed 06/21/21 PageID.289 Page 4 of 10




                                                   DISCUSSION

           BLM argues that SUWA: (1) lacks constitutional standing to assert its Cause of Action

because it has not suffered a redressable injury in fact caused by BLM’s Lease Suspensions; 21

and (2) lacks standing 22 because the Lease Suspensions are not major federal actions and so do

not require NEPA compliance. 23

           SUWA argues that: (1) it has standing to assert its Cause of Action because it has

suffered a procedural injury under NEPA; 24 and (2) the Lease Suspensions are major federal

actions requiring NEPA compliance. 25

           Because the Lease Suspensions are not major federal actions, SUWA’s claim will be

dismissed for lack of jurisdiction, and BLM’s constitutional standing argument need not be

addressed.

              The 2018 Lease Suspensions in this case are not major federal actions,
          so NEPA does not apply and SUWA lacks standing to assert its Cause of Action.

           Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, a court must dismiss a

claim if the court lacks subject matter jurisdiction. “Subject-matter jurisdiction involves a court’s

authority to hear a given type of case” and the party invoking federal jurisdiction bears the

burden of establishing that the court has subject matter jurisdiction. 26




21
     Motion at 6–13.
22
  Motion at 13–16. BLM erroneously categorizes its assertion that the lease suspension decisions are not “major
federal actions” as a failure to state a claim instead of an issue of standing. See State of Utah v. Babbitt, 137 F.3d
1193, 1214 (10th Cir. 1998). BLM’s error is not fatal to its Motion because a court may raise the issue of standing
sua sponte and must dismiss any actions over which it lacks jurisdiction. See Defs. of Wildlife v. Everson, 984 F.3d
918, 945 (10th Cir. 2020).
23
     Motion at 2.
24
     Opposition at 16–25.
25
     Opposition at 9–15.
26
     Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220, 1224 (10th Cir. 2004) (citations omitted).



                                                                                                                         4
     Case 4:19-cv-00057-DN Document 22 Filed 06/21/21 PageID.290 Page 5 of 10




           “Article III of the [United States] Constitution limits federal courts’ jurisdiction to certain

‘Cases’ and ‘Controversies.’” 27 “‘No principle is more fundamental to the judiciary’s proper role

in our system of government than the constitutional limitation of federal-court jurisdiction to

actual cases or controversies.’” 28 “‘One element of the case-or-controversy requirement’ is that

plaintiffs ‘must establish that they have standing to sue.’” 29 “This is the threshold question in

every federal case[.]” 30 Each element of standing “must be supported in the same way as any

other matter on which the plaintiff bears the burden of proof, i.e., with the manner and degree of

evidence required at the successive stages of the litigation.” 31 “For purposes of ruling on a

motion to dismiss for want of standing . . . courts must accept as true all material allegations of

the complaint, and must construe the complaint in favor of the complaining party.” 32

           NEPA does not provide for a private right of action, so plaintiffs alleging a violation of

NEPA must “rely on the judicial review provisions of the APA in bringing their claims.” 33

           When a plaintiff seeks judicial review under the APA 34, the plaintiff must also meet the

statutory standing requirements of the APA. “Plaintiffs must show there has been some ‘final

agency action’ and must ‘demonstrate that [their] claims fall within the zone of interests

protected by the statute forming the basis of [their] claims.’” 35



27
     Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013).
28
     Id. (quoting DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006)).
29
     Id. (quoting Raines v. Byrd, 521 U.S. 811, 818 (1997)).
30
     Warth v. Seldin, 422 U.S. 490, 498 (1975).
31
     Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992).
32
     Seldin, 422 U.S. at 501.
33
     State of Utah v. Babbitt, 137 F.3d 1193, 1203 (10th Cir. 1998).
34
     5 U.S.C. § 702.
35
  Babbitt, 137 F.3d at 1203, quoting Catron County Bd. of Comm'rs v. United States Fish & Wildlife Serv., 75 F.3d
1429, 1434 (10th Cir.1996).



                                                                                                                    5
     Case 4:19-cv-00057-DN Document 22 Filed 06/21/21 PageID.291 Page 6 of 10




           NEPA requires federal agencies to file environmental impact statements for “major

Federal actions significantly affecting the quality of the human environment.” 36 “NEPA requires

federal agencies to pause before committing resources to a project and consider the likely

environmental impacts of the preferred course of action as well as reasonable alternatives.” 37

However, when federal actions maintain the status quo, there is no major federal action, and a

NEPA analysis is not required. 38

           In State of Utah v Babbitt, 39 the plaintiffs filed suit to enjoin the BLM from preparing an

inventory of public lands in Utah that would determine what areas, if any, were suitable for

preservation of wilderness, alleging the BLM must comply with NEPA prior to preparing the

inventory. The Tenth Circuit ruled that plaintiffs lacked standing because the inventory was not a

major federal action requiring NEPA compliance. The opinion noted that the language of the

authorizing statute says an inventory “shall not, of itself, change or prevent change of the

management or use of public lands,” 40 and found that the inventory “does not constitute an

amendment to or revision of a land use plan.” 41 The Tenth Circuit also said “if Defendants later

utilize the report based on the inventory in recommending wilderness legislation or if they decide

to amend the land use plan, they will be required to comply with NEPA . . . [but] at this stage . . .

NEPA does not require preparation of an [environmental impact statement].” 42




36
     42 U.S.C. § 4332(2)(C).
37
  N.M. ex rel. Richardson v. Bureau of Land Mgmt., 565 F.3d 683, 703 (10th Cir. 2009) (citing 42 U.S.C.
§ 4331(b)).
38
     Babbitt, 137 F.3d at 1214.
39
     137 F.3d 1193 (10th Cir. 1998).
40
     Id. at 1214 (citing 43 U.S.C. § 1711(a)).
41
     Id.
42
     Id.



                                                                                                          6
     Case 4:19-cv-00057-DN Document 22 Filed 06/21/21 PageID.292 Page 7 of 10




           Similar to the inventory in Babbitt, the Lease Suspensions prohibit any development or

physical changes to the leased land and maintain the status quo while the environmental studies

are completed. Further, in Babbitt, a NEPA analysis was not required prior to completing the

inventory because the inventory on its own did not change the use of public lands. In the same

way, the Lease Suspensions by BLM do not change the use of the land, but instead prohibit any

changes to the leased land. The NEPA analyses BLM is currently completing will be subject to

review once BLM issues its decisions.

           SUWA’s argument 43 that the Lease Suspensions required at least a Categorical

Exclusion 44 (CX) fails because “[a] CX is a form of NEPA compliance…” 45 SUWA also argues

that BLM’s decision to suspend the Leases was a “proposal” for a major federal action. 46 SUWA

failed to read the statute closely, which provides that NEPA compliance is required for

“proposals for legislation . . . significantly affecting the quality of human environment.” 47 SUWA

fails to provide any argument why the Lease Suspensions should be considered proposals for

legislation. SUWA’s argument also fails for the same reason the Leases are not major federal

actions: the Lease Suspensions do not significantly affect the quality of the human environment.




43
     Opposition at 13–14.
44
  NEPA compliance requires an agency to prepare an Environmental Impact Statement (EIS) or an Environmental
Assessment (EA). See Catron Cty. Bd. of Comm'rs, 75 F.3d at 1434. However, in certain circumstances, an agency
may decide what types of actions may be categorically excluded from NEPA review. Citizens' Comm. to Save Our
Canyons v. U.S. Forest Serv., 297 F.3d 1012, 1023 (10th Cir. 2002). BLM has asserted that a CX is a form of NEPA
compliance (see Exhibit A – BLM NEPA Handbook 1790-1 at 17, docket no. 17-1, filed Nov. 1, 2019), but because
the Lease Suspensions are not major federal actions, BLM did not need to prepare any NEPA statements.
45
     Opposition at 13 (emphasis added).
46
     Opposition at 9.
47
     42 U.S.C. § 4332(2)(C) (emphasis added).



                                                                                                               7
     Case 4:19-cv-00057-DN Document 22 Filed 06/21/21 PageID.293 Page 8 of 10




           Because the Lease suspensions simply maintain the status quo and do not constitute

major federal actions, SUWA’s Cause of Action asserts a nonexistent right and must be

dismissed for lack of standing. 4849

                   SUWA’s argument that BLM should have cancelled the Leases
                instead of suspending them is outside the scope of its Cause of Action.

           SUWA also argues that BLM should have cancelled the leases instead of suspending

them because suspension “keep[s] the door open to future development . . . encumbering public

lands in a way that significantly restricts SUWA from achieving its goal of securing long-term

protection for these public lands.” 50

           SUWA asserts one Cause of Action in its Amended Complaint, specifically that BLM

should have complied with NEPA prior to suspending the leases. 51 SUWA did not assert a cause

of action that the Leases were improperly issued and does not seek to invalidate the Leases

themselves. SUWA seeks only to vacate the Lease Suspensions. 52 Therefore, SUWA’s

arguments that the Leases were improperly issued are not relevant to whether the Lease

Suspensions violated NEPA.

           Additionally, neither of the two notices of supplemental authority filed by SUWA after

briefing for the Motion was complete 53 change the outcome of this Order. 54


48
     See Babbitt, 137 F.3d at 1214.
49
  Finding that the 2018 Lease Suspensions in this case do not constitute major federal actions does not mean that
lease suspension decisions in other cases with different facts may constitute major federal actions.
50
     Opposition at 7.
51
     Amended Complaint ¶¶ 80–92 at 21–22.
52
     Amended Complaint, Prayer for Relief at 23.
 Notice of Supplemental Authority (“First Notice”), docket no. 20, filed Mar. 3, 2020; Notice of Supplemental
53

Authority (“Second Notice”), docket no. 21, filed Apr. 6, 2020.
54
  The First Notice cites two cases. The first case (W. Watersheds Project v. Zinke, 441 F. Supp. 3d 1042 (D. Idaho
2020)) is cited as support for SUWA’s argument that suspension and cancellation of oil and gas leases are different
outcomes, which assertion is irrelevant to SUWA’s Cause of Action. The District of Idaho also invalidated the
September 2018 leases. Id. at 1090. The second case (Kane Cty., Utah v. United States, 928 F.3d 877, 888 (10th Cir.


                                                                                                                    8
     Case 4:19-cv-00057-DN Document 22 Filed 06/21/21 PageID.294 Page 9 of 10




           Finally, while this case may be dismissed without addressing SUWA’s constitutional

standing to bring its Cause of Action, it is noted that BLM is already providing part of the

remedy that SUWA seeks: further NEPA analyses to better assess the environmental impact of

the Leases. 55 If SUWA’s additional requested relief were granted, namely vacating BLM’s Lease

Suspensions, the lessees would no longer be prohibited from beginning operations on the leased

land. 56 SUWA avoids this argument by saying they want the Leases cancelled outright, not

suspended, but cancellation of the Leases is not a remedy that SUWA can absolutely secure

under NEPA. 57 The Supreme Court “ha[s] repeatedly emphasized . . . that NEPA does not

mandate any particular substantive outcome” but “requires only that the agency take a ‘hard

look’ at the environmental consequences before taking a major action.” 58 Protecting the leased

land is SUWA’s goal, 59 and short of cancelling the Leases, the Lease Suspensions are the next

best option for SUWA. SUWA will have the opportunity to protest any Lease decisions BLM

issues after completing its NEPA analyses.

                                                 CONCLUSION

           BLM suspended the Leases to conduct further NEPA analyses. The Lease Suspensions

maintain the status quo, prohibiting any development on the land. Therefore, because the Lease




2019)) is cited as support for SUWA’s constitutional standing argument, which is not addressed here because
SUWA’s Cause of Action is dismissed on other grounds. The Second Notice attempts to provide further evidence in
support of SUWA’s claim that the Lease Suspensions require NEPA compliance. As SUWA knows, DUCivR 7-
1(b)(4) allows Notices of Supplemental Authority to “bring new authorities to the attention of the court; it is not
designed to bring new evidence through the back door.” Kane Cty. (II), Utah v. United States, No. 2:10-CV-1073,
2020 WL 5016890, at *2 (D. Utah Aug. 24, 2020) (internal citations omitted).
55
     Hoffman Decl. ¶ 3 at 2.
56
     Motion at 12–13.
57
  Even the District Court in Zinke did not cancel the leases, but remanded them back to BLM for further NEPA
analyses. Zinke, 368 F. Supp. at 85.
58
     Citizens' Comm. to Save Our Canyons, 297 F.3d at 1022 (internal citations and quotation marks omitted).
59
     Declaration of Roy Bloxham, Exhibit C, docket no. 17-3, filed Nov. 1, 2019.



                                                                                                                  9
     Case 4:19-cv-00057-DN Document 22 Filed 06/21/21 PageID.295 Page 10 of 10




Suspensions are not “significantly affect[ing] the quality of the human environment,” 60 they are

not major federal actions, and BLM did not have to comply with NEPA prior to issuing the

Lease Suspensions.

                                                       ORDER

           IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss Action 61 is GRANTED.

Plaintiffs’ complaint 62 and this action are DISMISSED without prejudice. Plaintiffs’ Motion to

Amend and Supplement Complaint Under FRCP 15(a)(2), (d) and Memorandum in Support 63 is

moot.

           Plaintiffs’ Notice and Request for Oral Argument 64 is appreciated, but in this case, the

request is denied in the interest of time and judicial efficiency.

           The clerk is directed to close the case.

           Signed June 21, 2021.

                                                        BY THE COURT


                                                        ________________________________________
                                                        David Nuffer
                                                        United States District Judge




60
     42 U.S.C. § 4332(2)(C).
61
     Docket no. 16, filed Oct. 4, 2019.
62
     Complaint for Declaratory and Injunctive Relief, docket no. 2, filed Aug. 2, 2019.
63
     Docket no. 12, filed Sept. 3, 2019.
64
     Docket no. 19, filed Mar. 3, 2020.



                                                                                                       10
